      Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


IN RE EQUIFAX, INC. CUSTOMER                   MDL DOCKET NO. 2800
DATA SECURITY BREACH                           1:17-md-2800-TWT
LITIGATION
                                               CONSUMER CASES

       EMERGENCY MOTION TO ENFORCE FINAL JUDGMENT
              AND FOR ORDER TO SHOW CAUSE

      Defendant Equifax Inc. files this emergency motion to enforce the Court’s

Final Order and Judgment approving the Consumer Settlement (Dkt. No. 957,

“Final Judgment”) against 83 Settlement Class Members (“Mississippi Plaintiffs”)

who filed and continue to pursue Released Claims against Equifax in Mississippi

state court actions relating to the 2017 data security incident (“Data Breach”). The

Mississippi Plaintiffs did not exclude themselves from the Consumer Settlement,

and their filing and prosecution of Released Claims violates the anti-suit injunction

entered in the Final Judgment under the All Writs Act, 28 U.S.C. § 1651.

      Equifax has repeatedly advised the Mississippi Plaintiffs, through their

counsel, that their conduct violates this Court’s Final Judgment. And in an effort

to avoid burdening the Court with this dispute, Equifax has afforded the

Mississippi Plaintiffs ample opportunity to correct their violation of the Final

Judgment by dismissing their cases with prejudice. Nevertheless, the Mississippi

                                         1
        Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 2 of 23




Plaintiffs have continued to litigate their cases, and 31 of them have improperly

obtained judgments against Equifax to date. The other 52 Mississippi Plaintiffs

have trials scheduled for September 22, 2020. Finally, the Mississippi Plaintiffs’

counsel recently advised Equifax that his clients will not cease prosecution of their

cases, and that he intends to file thousands of additional cases against Equifax in

state court on behalf of other Settlement Class Members who did not exclude

themselves from the Consumer Settlement.           Equifax therefore requests the

immediate assistance of this Court in issuing an order enforcing the Final

Judgment’s anti-suit injunction against the Mississippi Plaintiffs and requiring

them to immediately dismiss their state court actions with prejudice or else show

cause why they should not be held in contempt.

                         RELEVANT BACKGROUND

   I.      The MDL Consumer Settlement.

        In July of 2019, Equifax and Lead Plaintiffs in this MDL entered into a

nationwide class action settlement to resolve all consumer litigation arising out of

the Data Breach.     The Settlement Agreement defines the Settlement Class to

include “the approximately 147 million U.S. consumers identified by Equifax

whose personal information was compromised as a result of the cyberattack and




                                         2
      Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 3 of 23




data breach announced by Equifax Inc. on September 7, 2017.” Dkt. No. 739-2, at

Section 2.43.

      The MDL Court preliminarily approved the Settlement on July 22, 2019.

Dkt. No. 742. In accordance with the Order Directing Notice (“Order”), any class

member wishing to be excluded from the Settlement was required to submit a

request for exclusion (or “opt out”) to the Settlement Administrator no later than

November 19, 2019. Id. Additionally, the Order required that “[e]ach written

request for exclusion must identify th[e MDL proceeding], set forth the name of

the individual seeking exclusion, be signed by the individual seeking exclusion,

and can only request exclusion for that one individual.” Dkt. No. 742 at 7-8

(emphasis added).

      The Court-appointed Settlement Administrator, JND Legal Administration

LLC (“JND”), received and reviewed requests for exclusion to determine whether

they were (i) timely and (ii) complied with the requirements set forth in the Court’s

Order. See Settlement Agreement, Dkt. No. 739-2, Section 14.1.10. JND prepared

a list of Settlement Class Members who submitted valid and timely requests for

exclusion in accordance with the Court’s Order, and Class Counsel filed that list on

the MDL docket on December 5, 2019—two weeks before the fairness hearing on

December 19, 2019. See Dkt. No. 899. The list was also posted to the “Important


                                         3
      Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 4 of 23




Documents”     section   of   the   Settlement    website    maintained    by   JND,

www.equifaxbreachsettlement.com. Declaration of Jennifer Keough ¶ 5.

      At the conclusion of the fairness hearing on December 19, 2019, the Court

announced its ruling granting final approval of the Settlement. That oral ruling

was then reduced to a written Order Granting Final Approval and entered on the

MDL docket on January 13, 2020, along with the accompanying Final Judgment.

Dkt. Nos. 9561 & 957. Settlement Class Members who submitted valid and timely

requests for exclusion in accordance with the Court’s basic requirements were

listed on Exhibit A to the Final Judgment, which was also posted to the Settlement

website.

      The Final Judgment states that all Settlement Class Members:

      are hereby permanently barred and enjoined (including during the
      pendency of any appeal taken from th[e] Final Order and
      Judgment) from commencing, pursuing, maintaining, enforcing, or
      prosecuting, either directly or indirectly, any Released Claims2 in

1
  A slightly amended Final Approval Order was later entered on March 17, 2020,
see Dkt. No. 1029, but the amended order did not impact the exclusions list.
2
  The term “Released Claims” is broadly defined in the Settlement Agreement to
include:

[A]ny claims, liabilities, rights, demands, suits, obligations, damages, including but
not limited to consequential damages, losses or costs, punitive damages, attorneys’
fees and costs, action or causes of action, penalties, remedies, of any kind or
description—whether known or Unknown . . ., suspected or unsuspected, asserted


                                          4
          Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 5 of 23




          any judicial, administrative, arbitral or other forum. This permanent
          bar and injunction is necessary to protect and effectuate the Settlement
          Agreement, th[e] Final Order and Judgment, and th[e] Court’s
          authority to effectuate the Settlement Agreement, and is ordered in aid
          of th[e] Court’s jurisdiction and to protect its judgments.

Dkt. No. 957, at Section 19 (emphasis added).

    II.      The Mississippi Plaintiffs.

          The Mississippi Plaintiffs, each of whom is represented by Jeffrey Hosford

of the Hosford Law Firm, filed their cases in the Justice Court of Noxubee County,

Mississippi. A chart listing the cases filed by the Mississippi Plaintiffs and related

information is attached as Exhibit A to the Declaration of Amber Kipfmiller.3

             a. The Mississippi Plaintiffs assert claims related to the Data Breach.

          The Mississippi Plaintiffs each assert identical claims against Equifax

arising out of the 2017 Data Breach. They allege, for example, that (i) Equifax

“was negligent in failing to protect [their] personal data” as a result of the data

security incident, (ii) “Equifax’s conduct constitutes general negligence as well as

negligence per se as a violation of the statutory duties set forth in the Gramm-


or unasserted, liquidated or unliquidated, legal, administrative, statutory, or
equitable—that relate to or arise from the Data Breach or the facts alleged in the
[MDL] Actions. Dkt. No. 739-2, at Section 2.38.
3
 Mr. Hosford filed 84 cases against Equifax, but subsequently dismissed one case
because the Plaintiff is deceased, leaving 83 cases remaining.


                                             5
      Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 6 of 23




Leach-Bliley-Act and the Mississippi Consumer Protection Act,” and (iii)

“Equifax’s wrongful actions and inaction directly and proximately caused the theft

and dissemination into the public domain of [their] personal data, causing them to

suffer, and continue to suffer, economic damages and other actual harm.” Copies

of the 83 complaints are attached as Exhibit B to the Kipfmiller Declaration.

         b. The Mississippi Plaintiffs failed to comply with the Court’s basic
            requirements for excluding themselves from the Settlement.

      None of the Mississippi Plaintiffs excluded themselves from the Settlement,

as confirmed by the fact that none of them are included on the list of valid and

timely exclusions attached to the Final Judgment. See Dkt. No. 957. Counsel for

the Mississippi Plaintiffs, Mr. Hosford, sent the Settlement Administrator two

letters that purported to seek exclusion on behalf of the Mississippi Plaintiffs and

thousands of other Settlement Class Members. As discussed in detail below, Mr.

Hosford’s “mass opt out” request failed to comply with the Court’s basic

requirements for exclusion, namely (i) the requirement that an exclusion request be

signed by the individual seeking exclusion and (ii) the requirement that an

exclusion request only seek exclusion for one individual. See Dkt. No. 742 at 7-8.

Because Mr. Hosford’s mass opt request was invalid, none of the Mississippi

Plaintiffs excluded themselves from the Settlement and all of them are bound by

the Final Judgment and the terms of the Settlement.

                                         6
      Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 7 of 23




         c. Many of the Mississippi Plaintiffs have expressly acknowledged they
            are bound by the Settlement by filing claims with the Settlement
            Administrator.

      Remarkably, despite bringing Released Claims against Equifax in state

court, at least 16 of the Mississippi Plaintiffs have submitted claims to the

Settlement Administrator.    Keough Declaration ¶ 12.        For example, Plaintiff

Halbert submitted a claim under the Settlement for credit monitoring, lost time,

and out of pocket losses. See Exhibit B to Keough Declaration. Yet Plaintiff

Halbert also filed a complaint against Equifax in Mississippi state court on July 20,

2020, seeking recovery of many of these same purported damages. See Exhibit B

to Kipfmiller Declaration, at p. 271. This egregious conduct in submitting claims

under the Settlement—in some cases seeking thousands of dollars in

reimbursement—while at the same time suing Equifax for those same purported

damages in a different forum shows bad faith and a deliberate effort to violate this

Court’s orders and breach the terms of the Settlement.

         d. The Mississippi Plaintiffs have continued to knowingly violate this
            Court’s Final Judgment.

      Counsel for Equifax have repeatedly told Mr. Hosford, as counsel for the

Mississippi Plaintiffs, that the Mississippi Plaintiffs’ prosecution of Data Breach-

related claims in state court violates the Final Judgment. Equifax has also filed

motions to dismiss in 54 of the state court cases arguing that the Mississippi

                                         7
        Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 8 of 23




Plaintiffs’ claims are barred by the Final Judgment because they failed to properly

exclude themselves. Kipfmiller Declaration ¶ 6. Additionally, Equifax’s counsel

referred to the Final Judgment and the Mississippi Plaintiffs’ failure to submit

valid exclusions at hearings in state court on June 23, 2020 and July 14, 2020.

Kipfmiller Declaration ¶ 7.       Yet the Mississippi Plaintiffs have ignored and

continued to violate the Final Judgment.

        The Justice Court judge has—without explanation—also ignored the express

anti-suit injunction in the Final Judgment, and to date has permitted 31 of the

Mississippi Plaintiffs to proceed with non-jury trials after which the judge entered

judgments for each Mississippi Plaintiff in the amount of approximately $3,500

(the jurisdictional maximum in Justice Court).4 Equifax moved to stay the cases of

the remaining Mississippi Plaintiffs pending resolution of the appeals from the

Justice Court, but the Justice Court judge denied that request.            Kipfmiller

Declaration ¶ 11. Mr. Hosford has advised that the remaining 52 Mississippi

Plaintiffs intend to proceed with their trials scheduled for September 22, 2020. See

Declaration of Robert Griest ¶ 5.

        In a final effort to resolve this issue without involving the Court, Equifax’s

counsel sent Mr. Hosford a detailed letter on July 24, 2020, outlining the facts

4
    Equifax has appealed each of these judgments to Mississippi Circuit Court.


                                           8
      Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 9 of 23




discussed in this motion along with the relevant case law, and clearly explaining

that his clients are acting in violation of the Court’s Final Judgment. See Exhibit A

to Griest Declaration.5 Equifax’s counsel also spoke with Mr. Hosford on August

7, 2020, and reiterated that the Mississippi Plaintiffs are violating the Final

Judgment and that Equifax would be forced to seek relief in this Court unless the

Mississippi Plaintiffs agreed to dismiss their cases with prejudice.          Griest

Declaration ¶ 4.

      In response, Mr. Hosford told Equifax that the Mississippi Plaintiffs disagree

that their claims are barred by the Final Judgment, and that the Mississippi

Plaintiffs intend to pursue their cases even though none of them is included on the

list of valid and timely exclusions attached to the Final Judgment. Remarkably,

Mr. Hosford also advised that he intends to file cases in Justice Court on behalf of

over 4,500 additional Consumer Settlement Class Members who he purports to

represent. Griest Declaration ¶ 4.

      Accordingly, the Mississippi Plaintiffs’ egregious conduct has not only

violated this Court’s Final Judgment, it has forced Equifax to unnecessarily litigate

(and in a number of instances appeal) cases brought by Settlement Class Members

5
  When Equifax sent its letter to Mr. Hosford on July 24, it was aware of 74 cases
filed by Mississippi Plaintiffs. Ten additional cases were subsequently served on
Equifax on July 27.


                                         9
        Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 10 of 23




who released their claims as part of the Settlement approved by this Court.

Moreover, Mr. Hosford and his clients’ conduct has forced Equifax to resort to the

extraordinary measure of seeking relief from this Court, thereby incurring

additional unnecessary expense in bringing this motion. In light of the Mississippi

Plaintiffs’ continued misconduct in ignoring this Court’s Final Judgment, the

upcoming trials scheduled for 52 additional cases on September 22, 2020, and Mr.

Hosford’s statement that he intends to file thousands more improper cases in state

court in defiance of the Final Judgment, Equifax has been forced to file this

emergency motion seeking immediate relief from the Court.

                                   ARGUMENT

   I.      The Mississippi Plaintiffs’ Claims Are Barred By This Court’s Final
           Judgment.

           a. The Mississippi Plaintiffs are Settlement Class Members.

        All of the Mississippi Plaintiffs allege that their personal information was

impacted in the Data Breach. See generally Exhibit B to Kipfmiller Declaration.

Accordingly, they fall within the Consumer Settlement Class encompassing “the

approximately 147 million U.S. consumers identified by Equifax whose personal

information was compromised as a result of the cyberattack and data breach

announced by Equifax Inc. on September 7, 2017.” Dkt. No. 957 at 6.



                                         10
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 11 of 23




         b. The Mississippi Plaintiffs did not submit valid requests for exclusion
            from the Settlement.

      Settlement Class Members who wished to exclude themselves from the

Settlement—e.g., so they could pursue individual claims against Equifax relating

to the Data Breach—were required to submit a valid and timely request for

exclusion.   Specifically, this Court’s July 22, 2019 Order Directing Notice

provided that:

      Any settlement class member who wishes to be excluded from the
      settlement class must mail a written notification of the intent to
      exclude themselves to the settlement administrator at the address
      provided in the notice, postmarked no later than November 19, 2019
      (the “opt-out deadline”). Each written request for exclusion must
      identify th[e MDL proceeding], set forth the name of the individual
      seeking exclusion, be signed by the individual seeking exclusion,
      and can only request exclusion for that one individual.

Dkt. No. 742 at 7-8 (emphasis added). Settlement Class Members who complied

with the Court’s valid, basic requirements for seeking exclusion were listed on

Exhibit A to the Final Judgment entered on January 13, 2020. See Dkt. No. 957 at

Exhibit A. None of the Mississippi Plaintiffs is listed in the Final Judgment as

having submitted a valid request for exclusion.

      Equifax has conferred with JND, the Court-appointed Settlement

Administrator, and confirmed that none of the Mississippi Plaintiffs excluded

themselves from the Settlement. Keough Declaration ¶ 9. Rather, Mr. Hosford


                                        11
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 12 of 23




sent JND two “mass opt out” letters on their behalf (as well as on behalf of

thousands of other individuals who Mr. Hosford purports to represent but who

have not yet filed individual cases). See Exhibit A to Keough Declaration. Mr.

Hosford’s letters plainly failed to comply with this Court’s requirement that

“[e]ach written request for exclusion . . . be signed by the individual seeking

exclusion, and . . . only request exclusion for that one individual.” Mr. Hosford’s

letters were not signed by any of the Mississippi Plaintiffs (or any of the other

individuals for whom Mr. Hosford purported to seek exclusion), and they

attempted to exclude thousands of individuals en masse.

      As this Court held in its order granting final approval of the Settlement,

“[t]he individual signature requirement on opt-out requests is not burdensome at

all,” and “it ensures that each individual has carefully considered his options and

understands that he is giving up his right to relief under the settlement.” Dkt No.

1029 at 69. In keeping with the Court’s observation, courts overseeing class action

settlements routinely require individual signatures on exclusion requests.       See

Hallie v. Wells Fargo Bank, N.A., No. 2:12-CV-00235-PPS, 2015 WL 1914864, at

*4 (N.D. Ind. Apr. 27, 2015) (concluding that the individual signature requirement

“seems to be the standard requirement in class actions, and it’s not onerous”); In re

Syngenta Ag Mir 162 Corn Litig., No. 14-MD-2591-JWL, 2018 WL 1726345, at


                                         12
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 13 of 23




*7 (D. Kan. Apr. 10, 2018) (approving settlement and noting that “the requirement

. . . that the putative class members who wish to opt out of the class must

personally sign a statement to that effect . . . is permissible, indeed commonplace,

in litigation of this kind, and that it is prudent to include it in this case.”); Bellows

v. NCO Fin. Sys., Inc., No. 07-CV-1413 W (AJB), 2009 WL 10725745, at *4 (S.D.

Cal. June 19, 2009), report and recommendation adopted, No. 07-CV-1413 W

(CAB), 2009 WL 10725741 (S.D. Cal. July 13, 2009) (“[T]he individual signature

of the potential class member protects against abuses by an attorney who without

authority seeks to improperly interfere with a class action settlement.”); see also

Moulton v. United States Steel Corp., 581 F.3d 344, 355 (6th Cir. 2009) (finding

that there is nothing “that requires district courts to accept opt-out forms signed by

attorneys,” and that “[t]o impose such an unbending rule would unduly interfere

with the district court’s ‘broad authority’ to manage class actions by ‘governing the

conduct of counsel and the parties.’”).6


6
  If the Mississippi Plaintiffs took issue with the individual signature requirement,
they could have raised it with the Court at any time after the entry of the Order
Directing Notice, including at the fairness hearing on December 19, 2019, which
occurred two weeks after the list of valid and timely exclusions was filed on the
public MDL docket. See Dkt. No. 899. Because none of the Mississippi Plaintiffs
filed an objection to the Settlement’s individual signature requirement or chose to
appear at the fairness hearing, they waived any challenge to the procedure for
submitting exclusions. See Bellows, 2009 WL 10725741, at *2 (holding that


                                           13
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 14 of 23




      The Court likewise observed that “mass opt-outs”—like the one Mr. Hosford

tried to submit here—“are sometimes ‘highly indicative of a conclusion that such

counsel did not spend much time evaluating the merits of whether or not to opt-out

in light of the individual circumstances of each of their clients and in consultation

with them.’” Dkt. No. 1029 at 69 (quoting In re Oil Spill by Oil Rig Deepwater

Horizon in Gulf of Mexico, on April 20, 2010, 910 F. Supp. 2d 891, 939 (E.D. La.

2012)). Courts routinely approve and enforce prohibitions on mass exclusions in

class action settlements such as this. See Castillo v. Seagate Tech. LLC, No. 3:16-

CV-01958-RS, 2017 WL 4798611, at *3 (N.D. Cal. Oct. 19, 2017) (granting

preliminary approval of settlement in data breach class action and providing that

“[a] request for exclusion may not request exclusion of more than one member of

the Settlement Class”); In re Anthem, Inc. Data Breach Litig., No. 15-MD-02617-

LHK, 2017 WL 3730912, at *3 (N.D. Cal. Aug. 25, 2017) (same); Larson v. AT&T

Mobility LLC, No. CV 07-5325 (JLL), 2009 WL 10689759, at *3 (D.N.J. Jan. 16,

2009) (noting “the overwhelming amount of law denying mass opt-outs” and

finding that counsel could not “opt out his [clients] en masse from the . . .

Settlement.”); see also In re Nat’l Football League Players’ Concussion Injury

settlement class members “had the opportunity to raise . . . concerns [about the
individual signature requirement] at the . . . fairness hearing, but failed to do so,”
thereby “waiv[ing] any challenge to the opt-out procedure.”).


                                         14
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 15 of 23




Litig., No. 14-1995, 2019 WL 95917, at *5 (E.D. Pa. Jan. 3, 2019) (“The right to

opt out of a class action is one that must be exercised individually.”) (emphasis

added).

      Accordingly, because Mr. Hosford’s letters failed to comply with this

Court’s basic requirements, they did not exclude any of the Mississippi Plaintiffs

from the Settlement, and the Mississippi Plaintiffs remain members of the

Settlement Class.

           c. The Mississippi Plaintiffs are asserting “Released Claims”
              encompassed by the Settlement and barred by the Final Judgment.

      Because the Mississippi Plaintiffs did not exclude themselves from the

Settlement, they agreed to release all “Released Claims” against Equifax. See Dkt.

No. 739-2, at Section 16.1. The term “Released Claims” is broadly defined to

include:

      [A]ny claims, liabilities, rights, demands, suits, obligations, damages,
      including but not limited to consequential damages, losses or costs,
      punitive damages, attorneys’ fees and costs, action or causes of action,
      penalties, remedies, of any kind or description—whether known or
      Unknown . . ., suspected or unsuspected, asserted or unasserted,
      liquidated or unliquidated, legal, administrative, statutory, or
      equitable—that relate to or arise from the Data Breach or the facts
      alleged in the [MDL] Actions.




                                        15
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 16 of 23




Id. at Section 2.38. The gravamen of the Mississippi Plaintiffs’ complaints is that

Equifax “was negligent in failing to protect [their] personal data” as a result of the

Data Breach. For example, they allege:

   • “Equifax had a duty to protect the personal data it was entrusted with to use
     reasonable care to protect it from unauthorized access by third parties and to
     stop data breaches by taking reasonable steps to update its cybersecurity”;

   • “Equifax failed to provide sufficient technological safeguards which caused
     [Plaintiffs’] personal financial information to be hacked”;

   • “Equifax has caused substantial harm to Plaintiff[s], including serious risks
     of credit harm and identity theft for years to come”; and

   • “Equifax’s wrongful actions and inaction directly and proximately caused
     the theft and dissemination into the public domain of Plaintiff[s’] personal
     data, causing them to suffer, and continue to suffer, economic damages and
     other actual harm for which they are entitled to compensation.”

See Exhibit B to Kipfmiller Declaration.            Accordingly, their claims are

indisputably “Released Claims” that directly “relate to or arise from the Data

Breach.”

      Because the claims they are asserting in state court are “Released Claims,”

the Mississippi Plaintiffs are enjoined from pursuing those claims under the Final

Judgment. The Final Judgment states that all Settlement Class Members:

      are hereby permanently barred and enjoined (including during the
      pendency of any appeal taken from th[e] Final Order and
      Judgment) from commencing, pursuing, maintaining, enforcing, or
      prosecuting, either directly or indirectly, any Released Claims in


                                         16
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 17 of 23




         any judicial, administrative, arbitral or other forum. This permanent
         bar and injunction is necessary to protect and effectuate the Settlement
         Agreement, th[e] Final Order and Judgment, and th[e] Court’s
         authority to effectuate the Settlement Agreement, and is ordered in aid
         of th[e] Court’s jurisdiction and to protect its judgments.

Dkt. No. 957 at 9 (emphasis added).

         Thus, by asserting Released Claims in state court, the Mississippi Plaintiffs

are plainly violating this Court’s Final Judgment.

   II.      The Court Should Enforce The Final Judgment And Find That The
            Mississippi Plaintiffs Are Permanently Enjoined From Prosecuting
            Released Claims.

         The anti-suit injunction contained in the Court’s Final Judgment draws its

power from the All Writs Act, 28 U.S.C. § 1651. See Faught v. Am. Home Shield

Corp., 660 F.3d 1289, 1292 (11th Cir. 2011) (holding All Writs Act was the

“source from which the district court . . . derived the power to issue [an anti-suit]

injunction” in connection with class action settlement) (internal citation omitted).

The All Writs Act authorizes federal courts to “issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C. § 1651. As stated in the Final Judgment, the anti-

suit injunction “is necessary to protect and effectuate the Settlement Agreement,

th[e] Final [Judgment], and this Court’s authority to effectuate the Settlement

Agreement, and is ordered in aid of this Court’s jurisdiction and to protect its


                                           17
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 18 of 23




judgments.” Dkt. No. 957 at 9; see In re Prudential Ins. Co. of Am. Sales Practice

Litig., 261 F.3d 355, 365 (3d Cir. 2001) (explaining that All Writs Act authorizes

anti-suit injunctions in “consolidated multidistrict litigation, where a parallel state

court action threatens to frustrate proceedings and disrupt the orderly resolution of

the federal litigation.”) (citation omitted).

      When settlement class members—like the Mississippi Plaintiffs here—

violate an anti-suit injunction by filing state court lawsuits asserting claims they

released in a federal class action settlement, federal courts routinely issue orders

specifically enjoining those settlement class members, under threat of contempt,

from pursuing their state court actions. See, e.g., In re Sun Life Assurance Co. of

Canada Ins. Litig., No. CIV. 2:95-05723 WJM, 2013 WL 3336791, at *7 (D.N.J.

July 2, 2013) (enjoining settlement class member and her attorney from pursuing

state court action asserting claims encompassed in class action settlement); In re

Managed Care Litig., No. 00-1334-MD, 2006 WL 8440834, at *3 (S.D. Fla. May

8, 2006) (granting motion to enforce final approval order and directing settlement

class member to discontinue state court action or else be subject to contempt

proceedings); Saccoccio v. JPMorgan Chase Bank, N.A., No. 13-21107-CIV, 2015

WL 3822315, at *5 (S.D. Fla. June 9, 2015) (ordering settlement class member to

withdraw released claims asserted in state court action or otherwise be held in


                                           18
      Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 19 of 23




contempt); see also Faught, 660 F.3d at 1293 (violations of anti-suit injunctions

“are enforced through the district court’s civil contempt power”) (citation omitted).

       Here, it is indisputable that (i) the Mississippi Plaintiffs are Settlement Class

Members who did not exclude themselves from the Settlement and (ii) they have

filed and are continuing to pursue Released Claims against Equifax in state court.

The Mississippi Plaintiffs are therefore in violation of the anti-suit injunction this

Court entered under the All Writs Act to protect and effectuate the Settlement.

Accordingly, Equifax requests that the Court enforce its injunction against the

Mississippi Plaintiffs to remediate the harm caused by their improper conduct and

to prevent further violation of the Settlement and this Court’s orders.7 Specifically,

Equifax requests that the Court enter an order finding that:

    1. All 83 of the Mississippi Plaintiffs are in violation of the anti-suit injunction
       in the Final Judgment;

    2. Each Mississippi Plaintiff must dismiss his or her state court action with
       prejudice, including actions in which judgments have already been obtained
       but are on appeal, within 10 days of the Court’s order; and


7
 Because the Mississippi Plaintiffs are already in violation of the Final Judgment’s
anti-suit injunction, the Court need not issue a new injunction to prohibit their
continued prosecution of their state court actions. See Thomas v. Blue Cross &
Blue Shield Ass’n, 594 F.3d 823, 829 (11th Cir. 2010) (“If a party contends that
another party is violating an injunction, the aggrieved party should move the court
for an order to show cause why the other party should not be held in civil
contempt.”).


                                           19
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 20 of 23




   3. Should any Mississippi Plaintiff fail to comply, the Court will hold contempt
      proceedings during which Equifax may seek sanctions in the form of its
      attorneys’ fees and costs incurred in defending the state court actions and
      bringing this motion.
                                  *      *       *

      Equifax believes that this motion can be quickly resolved on the papers, but

Equifax will be available for a hearing at the Court’s earliest convenience should

the Court find that one is necessary. A proposed order is enclosed for the Court’s

consideration.

                                 CONCLUSION

      For these reasons, Equifax respectfully requests that the Court enforce the

Final Judgment’s anti-suit injunction against the Mississippi Plaintiffs and enter an

order requiring them to immediately dismiss their state court actions with prejudice

or else show cause why they should not be held in contempt.




                                         20
Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 21 of 23




Respectfully submitted this 8th day of September, 2020.


                                  /s/ S. Stewart Haskins II
                                  KING & SPALDING LLP
                                  David L. Balser
                                  Georgia Bar No. 035835
                                  Phyllis B. Sumner
                                  Georgia Bar No. 692165
                                  S. Stewart Haskins II
                                  Georgia Bar No. 336104
                                  Elizabeth D. Adler
                                  Georgia Bar No. 558185
                                  John C. Toro
                                  Georgia Bar No. 175145
                                  Robert D. Griest
                                  Georgia Bar No. 294216
                                  1180 Peachtree Street, N.E.
                                  Atlanta, Georgia 30309
                                  Tel.: (404) 572-4600
                                  Fax: (404) 572-5140
                                  dbalser@kslaw.com
                                  psumner@kslaw.com
                                  shaskins@kslaw.com
                                  eadler@kslaw.com
                                  jtoro@kslaw.com
                                  rgriest@kslaw.com

                                  Counsel for Equifax Inc.




                                 21
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 22 of 23




                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1D, the undersigned certifies that the foregoing complies

with the font and point selections permitted by L.R. 5.1B. This Motion was

prepared on a computer using the Times New Roman font (14 point).

      Respectfully submitted, this 4th day of September, 2020.


                                            /s/ S. Stewart Haskins II
                                            KING & SPALDING LLP
     Case 1:17-md-02800-TWT Document 1168 Filed 09/08/20 Page 23 of 23




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 8, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which

will send notice of electronic filing to all counsel of record.

      I also certify that I have provided a copy of the foregoing to counsel for the

Mississippi Plaintiffs, by e-mail and U.S. mail, as follows:

                                   Jeffrey J. Hosford
                                  Hosford Law Firm
                                115-A S. Lafayette St.
                                 Starkville, MS 39759
                               jeffhosford@gmail.com

                                               /s/ S. Stewart Haskins II
